Title: To James Madison from Anthony Merry, 29 January 1806 (Abstract)
From: Merry, Anthony
To: Madison, James


                    § From Anthony Merry. 29 January 1806, Washington. “I have received the Honor of your Letter of the 27th. Instant, with the Documents it enclosed, proving Nathaniel Small and John Hines, who are stated to have been impressed by His Majesty’s Ship Cambrian, and to be detained on board that Ship, to be Citizens of the United States; and I have the Honor, Sir, to acquaint You that I shall transmit Copies of the Documents in Question by the earliest Opportunity to the Commander in Chief of His Majesty’s Ships on the Halifax Station in Order that immediate Attention may be paid to your Application for the Discharge of the Seamen abovementioned.”
                